Citation Nr: 0308876	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of arthroscopy of the right knee with a chondral 
ulcer of the femoral condyle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1972 to March 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO confirmed and 
continued the 10 percent rating for the veteran's service-
connected residuals of arthroscopy of the right knee with a 
chondral ulcer of the femoral condyle.  The veteran disagreed 
with that decision, and this appeal ensued.

In May 2000, during the course of the appeal, the RO granted 
the veteran service connection for arthritis of the right 
knee and assigned a separate 10 percent evaluation, effective 
October 4, 1999.  The veteran was notified of that decision, 
as well as his appellate rights; however, a notice of 
disagreement was not received with which to initiate the 
appellate process.  Accordingly, the decision assigning a 
separate 10 percent rating for arthritis of the right knee 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  Inasmuch as there is no case or 
controversy with respect to the rating for arthritis of the 
right knee, that rating will not be considered below.  
38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 20.101 (2002).  

In June 2002, the veteran had a hearing before the 
undersigned Veterans Law Judge.  During that hearing, the 
veteran raised contentions to the effect that he was 
unemployable due to his service-connected disabilities.  That 
question has not been certified to the Board or otherwise 
developed for appeal.  Therefore, the Board has no 
jurisdiction over that question, and it will not be 
considered below.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  
It is, however, referred to the RO for appropriate action.




REMAND

In July 2002 and March 2003, the Board took action to develop 
the evidence.  38 C.F.R. § 19.9 (2002).  As a result of that 
action, the RO obtained VA outpatient records reflecting the 
veteran's treatment from September 2000 to October 2002.  In 
March 2003, the veteran underwent a VA orthopedic 
examination, the report of which has been associated with the 
claims file.  The following month, the VA examiner reviewed 
the veteran's claims file and submitted an addendum to the VA 
examination report.  

On May 1, 2003, in the case of Disabled American Veterans v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit invalidated, in part, the 
regulations which had permitted the Board to develop claims.  
As a result of that decision, the Board must return this case 
to the RO.  Accordingly, this case is remanded to the RO for 
the following actions:

The RO should undertake any indicated 
development and then readjudicate the 
issue of entitlement to an increased 
rating for the veteran's service-
connected residuals of a right knee 
arthroscopy.  In so doing, the RO must 
conduct a thorough review of the evidence 
including, but not limited to, the VA 
outpatient records reflecting the 
veteran's treatment from September 2000 
to October 2002; the report of the March 
2003 VA orthopedic examination; and the 
addendum to the report of the March 2003 
VA examination.  If the appeal is not 
resolved to the veteran's satisfaction, 
he and his representative must be 
furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized that 
the veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



